PRICEDANIEL               AcwrIN 11. -l-n
*I*ORNeY
     GENERAL
                          February 14, 1951

    Hon. Tom Reavlelv                 ODInion
                                       .~     MO. V-1151
    County Attorney-
    Nacogdoches County                Re:   Authority of the com-
    Macogdoches, Texas                      missioners'  court  to
                                            increase the compensa-
                                            tion of road depart-
                                            ment em?lo:<eez without
                                            ap?roval     by the   County
                                            Road Engineer under the
                                            Optional County Road
                                            Law of 1947 and a re-
    Dear Sir:                               lated matter.
               We refer   to your recent    request    which reads in
    part as follows:
                "The opinion of yo,ur Department is re-
          spectfully  requested on the two quqstions
         .stated below concerning the power of the
         Commissione,ns Court to set wag& for the
          road employees against or without reeom-
          mendation of the County Road Engineer and
          concerning the nature of public hearing
          required by Section 7, Article   6716-1,
         V.C.S.
                "Nacoguoches County has duly adopted the
         provisions   of the Optional County Road Law of
         1947, Art. 6716-1, V.C.S.
                “My opinion has been requested         on the
         following   two questions:      ;
              “(1)    ‘Can the CoPrmlssion4ere coxxt, wlth-
         out the rec.ommendatlon and over the protest of
         the County Road Engineer, raise the salaries
         or wages of road department employees?'

         v c    p)    'iJnaer Section 7, Article    6716-1,
                  pertaining   to. the removal of the
         C&&~‘Road Engineer by the Commissioners
         Court, what nature of public hearing must
         be held?   MuBt the reasons for removal be
         stated to the County Road hgineer       prior to
Ron. Tam Reavley, page 2      (V-1151)


     the hearing? Must probative evidence be
     presented upon the headng to support those
     reasons? 14 the Road kgla44P rntitiea to
     present Ns own vltn4sres and evlaence and
     to be represented by cop~~sel?~"
            In Att’y   @en. Op. V-537 (1948),it   is atatear
            “Genera-35.‘y speaking, we me of the,opin-
      Ion that the'Xk8nnnlss1on4~!    Court@tiBramrla
      couxity;‘afte% ado tlon 61 ths CptidaalCOWI-
      ty Road Law of 19E7, has authority to decide
     8na outline the general prlnolplesand the
      general over-all syst#n govemlag the o n-
      structlon and maintenance of countyma%-8 in
       hat county. Th Coziml 1            I c
     all of the power: ‘and &l?~ven~
      cl4 2351, V&S.,       which are not delegated to
      the County Road Rng+er la the Optional Coun-
     ,:y Road Lfiv 6f 1947.

thorlty on the County Road Ragiwer to set the salaries of
county road employees, en&.ln 014~ of the foregoing,     we
agree with you that the cdlihPiss1oners8 court, may-raise the
salaries OP vages *f the road depa+Ient employees .wlthout
the recommendation and over t&e prote~st  oS the CountyRoea ,
Engineer.
           It vas held in
s.wd?a 738 (T~x.oIV.A~~.
tg Road Engineer was not
lng of Section 24 or Artlole Y OS the Constitution of
Texas and therefore was sub eat to be removed by the corn-,
missioners’ court under Seai ion 7, ot Article 6716-l.
                     OS Article 6716-1,Y.C.S.,provides:
            Ssctlon'JJ
                  .‘I+,:.
            “The Co&y Road        la4eri&all hold his
     positian qor..a;li    9 4 term tina may
                     iaaefini                   be
     removed bs/a'majorlty vote ot the Conmission-
    .ero Court D Removalshall not becomeefPec-
     tlve until thirty (30) days after he Oh411
     have been notitled la vrltlng of the lnten-
     tlon OS the Comdsa1on4rs Court to rbmove
     him, and until after a publie hearing on the
     question of his remover shell have been held,
     ii euch hearing 1s requested OS the Comls-
     sloners Court in wrltlag by the County Roaa         /   i
     Engineer’. *
Hon. Tom Reavley,   page 3   (V-1151)


            The removal of the County Road Rr@neer by the
commLssloners ’ court under the above statute fs essen-
tially   administrative or executive in nature.  Under its
provisions   a public hearing on the question of Ms re-
moval must be held if requested by Nm in writing(, but
this does not change the nature of the proceeding.
             The statute requires that notice be given to
,:Lie engineer by the comkissioners’     court of its inten-
tion to remove him, but it does not require that the rea-
sons for such removal be stated In the notice or prior to
the hearf ng . In fact,    the record in the Dunbar case re-
flects   that the engineer was not given the reasons for
the removal until the day of the hearing, and this fact
was brought to the attention       of the Supreme Court in the
application    for writ  of error in that case.     It is be-
lieved,   however, that fair play would dictate       that the
reasons be given in advance of the hearing in order that
he might have a reasonable time in which to secure wit-
nesses in his behalf.      A.public heari% would necessar-
ily imply that evidence should be presented in support of
the reasons assigned for removing the.engineer         from of-
fice and that the engineer be given the opportunity,
either in person or through counsel,       to present witness-
es In his behalf.


             The commissioners1 court in a county
     operating under the provisLons. of the Op-
     tional County Road Law.3of 1947 (Art. 6716-1,
     V.C.S.)    may raise the salaries or wages of
     road department employees without the rec-
     ommendation and over the protest of the
     County Road Engineer.
          The removal   of a County Road Engineer
     by the commissioners’ court under Section 7
     Of Article 6716-1,  V.C.S., is administrative
     or executive in nature.   Motfce must be given
     to the en@neer by the commissioners’ court
     of its intention  to remove him, but the rea-
     sons assigned for such removal are not re-
     quired to be stated in the notice or prior
     to the public hearing.   A public hearing
     Implies that evidence should be presented
     in support of the reasons assigned for re-
     moving the engineer from office   and that the
_,   -




         K.?n. Tom Reavley,   page 4   (v-1151)

                                                     r
              engineer be ~glven the opportunity, either
              In person 0~~+2mmgh counsel, to present
              witnesses in+ls   behalf.

         APPROVED:                                Yours very   truly,

         S. C. Davis, Jr.                           PRICE IIANIEL
         County Affairs  Division                 Attorney General

         Jesse P. Lutbn, Jr.
         ReviewingAssIstant
         C&mles D. Mathews
         First Assistant                                 Assistant